EXHIBIT 10.1(e)

EIGHTH AMENDMENT TO SECOND AMENDED
AND RESTATED REVOLVING CREDIT AGREEMENT

        THIS EIGHTH AMENDMENT TO SECOND AMENDED AND RESTATED REVOLVING CREDIT
AGREEMENT (this “Amendment”), dated as of March 15, 2005, is among CAL-MAINE
FOODS, INC. (“Borrower”), FIRST SOUTH FARM CREDIT, ACA (“First South”),
COÖPERATIEVE CENTRALE RAIFFEISEN–BOERENLEENBANK B.A., “RABOBANK INTERNATIONAL,”
NEW YORK BRANCH (who is sometimes referred to as Rabobank Nederland),
individually and as administrative agent for itself and the other Banks (in such
capacity, the “Administrative Agent” and individually, herein “Rabobank”), and
HARRIS TRUST AND SAVINGS BANK (“Harris” and collectively with Rabobank and First
South, herein the “Banks “).

RECITALS:

        A.        Borrower, the Administrative Agent, and the Banks have entered
into that certain Second Amended and Restated Revolving Credit Agreement dated
as of February 6, 2002 (such Second Amended and Restated Revolving Credit
Agreement, as the same has been amended, and as the same may be further amended
or otherwise modified, herein referred to as the “Revolving Credit Agreement”).

        B.        Borrower and Guarantors have requested that the Revolving
Credit Agreement be amended as herein set forth and the Administrative Agent and
the Banks have agreed to such an amendment on the terms and conditions herein
set forth.

        NOW, THEREFORE, in consideration of the premises herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows effective as of the
date hereof:

ARTICLE I

Definitions

        Section 1.01 Definitions. Capitalized terms used in this Amendment, to
the extent not otherwise defined herein, shall have the same meanings as in the
Revolving Credit Agreement.

ARTICLE II

Amendments

        Section 2.01 Amendment to Section 1.03 –Commitment Fee. Section 1.03 of
the Revolving Credit Agreement is amended in its entirety to read as follows:

          Section 1.03 Commitment Fee. The Borrower agrees to pay to the
Administrative Agent for the account of each Bank a commitment fee on the
average daily unused portion of the Revolving Credit Commitments from the date
hereof until the Termination Date, at a per annum rate equal to the Commitment
Fee Rate, payable quarterly on the last day of each calendar quarter during the
term of the Revolving Credit Commitments, commencing on March 31, 2002 and
ending on the Termination Date. As used herein, the term “Commitment Fee Rate ”
means (a) 0.5% through and including December 31, 2004 and (b) with respect to
any calendar quarter ending after December 31, 2004: (i) 0.50% if as of the end
of such quarter the Usages for the quarter is less than 50%; and (ii) 0.25% if
as of the end of the quarter the Usage for the quarter is more than or equal to
50%. The term “Usage” means a percentage determined as of the end of a calendar
quarter by dividing (a) the average daily outstanding amount of the Advances and
Credit Liabilities for such quarter by (b) the average daily amount the
Revolving Credit Commitments for such quarter and multiplying the resulting
quotient by 100.


--------------------------------------------------------------------------------

        Section 2.02 Amendment to Section 1.05(a) –Interest. The first sentence
of Section 1.05(a) of the Revolving Credit Agreement is amended in its entirety
to read as follows:

          The Borrower shall pay to the Administrative Agent for the account of
each Bank interest on the unpaid principal amount of each Advance made by such
Bank during each Interest Period for such Advance, payable quarterly on the last
day of each calendar quarter and on the last day of such Interest Period at an
interest rate equal to the Applicable Margin above the Term Federal Funds Rate;
provided that such rate shall in no event be higher than the maximum interest
rate permitted by law; and provided further that any amount of principal which
is not paid when due (whether at stated maturity, by acceleration or otherwise)
shall bear interest, from the date on which such amount is due until such amount
is paid in full, at the Default Rate.


        Section 2.03 Amendment to Section 1.12 –Letter of Credit Fees. The first
sentence of Section 1.12 of the Revolving Credit Agreement is amended in its
entirety to read as follows:

          The Borrower agrees to pay the Administrative Agent, for the account
of the Banks, in immediately available funds a fee for the issuance and
maintenance of a Letter of Credit (each Bank to be entitled to its pro rata
portion thereof determined based on the Revolving Credit Commitments) which
shall be computed based on the average amount of the Credit Liabilities
outstanding for the applicable Payment Period (hereinafter defined) at a rate
equal to the Applicable Margin per annum, based on a 360 day year and the actual
number of days to elapse, and shall be payable on the last day of each calendar
quarter and on the Termination Date, commencing on the first such date after the
issuance of the init ial Letter of Credit.


        Section 2.04 Amendment to Section 5.02(b)(ii) –Dividends, etc. Section
5.02(b)(ii) of the Revolving Credit Agreement is amended in its entirety to read
as follows:

          (ii)         as long as no Event of Default nor any event that with
the giving of notic e or lapse of time or both would be an Event of Default
exists or would result, repurchase up to 2,000,000 shares of its common stock,
provided, however that (A) the aggregate amount paid since August 6, 2004 to
repurchase such shares shall not exceed Thirty Million Dollars ($30,000,000);
(B) all such repurchases shall occur on or before November 30, 2006; and (C)
following each such repurchase and after giving effect to the payment of the
purchase price therefore, Borrower shall have a minimum of (1) Twenty Million
Dollars ($20,000,000) in cash or cash equivalents and (2) the Revolving Credit
Commitments shall exceed the sum of the aggregate outstanding amount of the
Advances and Credit Liabilities by Fifteen Million Dollars ($15,000,000) or
more.


--------------------------------------------------------------------------------

        Section 2.05 Amendment to Section 7.01 –Definitions and Accounting
Terms. The following definitions are added to Section 7.01 of the Revolving
Credit Agreement in proper alphabetical order:

          “Applicable Margin ” means, for any day, the applicable percentage
rate per annum set forth below under the caption “Margin ” opposite the Debt to
EBITDA Ratio in the table below which corresponds with the actual Debt to EBITDA
Ratio as of the most recent determination date; provided that until the first
date that the Applicable Margin is determined as set forth below in this
definition, the “Applicable Margin” shall be 3.00% per annum:


Debt to EBITDA Ratio Margin › 3.00 3.00% › 2.50 but ‹ 3.00 2.50% ›2.00 but ‹
2.50 2.00% ‹ 2.00 1.50%


  For purposes of the foregoing, (i) the Debt to EBITDA Ratio shall be
determined as of the end of each of Borrower’s Fiscal Quarters based upon
Borrower’s consolidated financial statements delivered pursuant to Section
5.01(l) and the compliance certificate delivered in connection therewith under
Section 5.01(l)(vi), beginning with the Fiscal Quarter ended March 31, 2005; and
(ii) each change in the Applicable Margin resulting from a change in the Debt to
EBITDA Ratio shall be effective commencing on and including the date of delivery
to the Administrative Agent of such consolidated financial statements and
compliance certificate indicating such change and ending on the date immediately
preceding the effective date of such next change; provided that the Applicable
Margin shall be deemed to equal 3.00%: (A) at any time that an Event of Default
has occurred and is continuing or (B) at the option of the Administrative Agent
or at the request of the Required Lenders, if the Borrower fails to deliver the
consolidated financial statements and compliance certificate required to be
delivered by it pursuant to Section 5.01(l) , during the period from the
expiration of the time for delivery thereof until such consolidated financial
statements and compliance certificate are delivered.


          “Debt to EBITDA Ratio” means the ratio, calculated as of the last day
of each Fiscal Quarter, of (i) Total Funded Debt (as defined in Section 5.01(j))
outstanding as of such day to (ii) EBITDA, as defined below and as calculated
for the twelve month period then ended. The term “EBITDA” means, for any period,
the sum of (A) the net income of Borrower and the Subsidiaries determined on a
consolidated basis for such period plus (B), to the extent deducted in
determining net income, the sum of: (i) all cash franchise and income taxes paid
or payable by Borrower and the Subsidiaries during such period; (ii)
depreciation and amortization expenses for such period; plus (iii) all cash
interest paid or payable by Borrower and the Subsidiaries for such period.


        Section 2.06 Amendment to Section 7.01 –Definitions and Accounting
Terms. The definition of the terms “Intercreditor Agreement” and “Termination
Date” set forth in Section 7.01 of the Revolving Credit Agreement are amended in
their respective entirety to read as follows:

          “Intercreditor Agreement” means that Third Amended and Restated
Intercreditor Agreement dated as of March 31, 2004 among Agent, the Banks and
the Noteholders as consented and agreed to by the Borrower and the Guarantors
and as the same may be amended or otherwise modified.


--------------------------------------------------------------------------------

          “Termination Date” means December 31, 2006 or the date of the earlier
termination in whole of the Revolving Credit Commitment pursuant to Sections
1.04 or 6.02.


        Section 2.07 Amendment to Exhibit –Compliance Certificate. Exhibit C to
the Revolving Credit Agreement is amended in its entirety to read as set forth
on Exhibit A hereto.

ARTICLE III
Conditions Precedent

        Section 3.01 Conditions. The effectiveness of Article II of this
Amendment is subject to the satisfaction of the following conditions precedent:

        (a)        The Administrative Agent shall have received such evidence of
the existence and good standing of the Borrower and the Guarantors and of their
authority to execute, deliver and perform this Amendment as the Administrative
Agent may require, each dated (unless otherwise indicated) the date of this
Amendment, in form and substance satisfactory to the Administrative Agent;

        (b)        The Administrative Agent shall have received such additional
documentation and information as it or its legal counsel may request;

        (c)        The representations and warranties contained herein and in
all other Loan Documents, as amended hereby, shall be true and correct as of the
date hereof as if made on the date hereof, except for such representations and
warranties limited by their terms to a specific date;

        (d)        No Event of Default nor any event or condition that with the
giving of notice or lapse of time or both would be such an Event of Default
shall exist; and

        (e)        All proceedings taken in connection with the transactions
contemplated by this Amendment and all documentation and other legal matters
incident thereto shall be satisfactory to the Administrative Agent and its legal
counsel.

ARTICLE IV

Ratifications, Representations and Warranties

        Section 4.01 Ratifications. The terms and provisions set forth in this
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in the Revolving Credit Agreement and except as expressly modified and
superseded by this Amendment, the terms and provisions of the Loan Documents
(including all amendments thereto which include, without limitation, that
certain First Amendment and Waiver to Second Amended and Restated Revolving
Credit Agreement dated October 14, 2002, that certain Second Amendment to Second
Amended and Restated Revolving Credit Agreement dated January 31, 2003, that
certain Third Amendment to Second Amended and Restated Revolving Credit
Agreement dated September 12, 2003, that certain Fourth Amendment to Second
Amended and Restated Revolving Credit Agreement dated December 1, 2003, that
certain Fifth Amendment to Second Amended and Restated Revolving Credit
Agreement dated March 31, 2004, that certain Sixth Amendment to Second Amended
and Restated Revolving Credit Agreement dated April 14, 2004, and that certain
Seventh Amendment to Second Amended and Restated Revolving Credit Agreement
dated August 6, 2004 (collectively, the “Previous Amendments”)) are ratified and
confirmed and shall continue in full force and effect. The liens, security
interests, and assignments created and evidenced by the Loan Documents are valid
and existing liens, security interests, and assignments of the respective
priority recited in the Loan Documents. Each of the parties hereto agrees that:
(i) the Loan Documents, as amended hereby and by the Previous Amendments, shall
continue to be legal, valid, binding, and enforceable in accordance with their
respective terms and (ii) this Amendment is a Loan Document as such term is
defined in and used in the Revolving Credit Agreement and the other Loan
Documents.

--------------------------------------------------------------------------------

        Section 4.02 Representations and Warranties. To induce the
Administrative Agent and the Banks to modify the Revolving Credit Agreement as
herein set forth, Borrower and each Guarantor represents and warrants to the
Administrative Agent and the Banks that:

        (a)        The representations and warranties of Borrower and each
Guarantor contained in the Loan Documents, as amended hereby, are true and
correct on and as of the date hereof as though made on and as of the date
hereof, except for such representations and warranties limited by their terms to
a specific date;

        (b)        No Event of Default has occurred and is continuing and no
event or condition has occurred that with the giving of notice or lapse of time
or both would be an Event of Default, and the Borrower and each Guarantor is in
full compliance with all covenants and agreements binding on them contained in
the Loan Documents, as amended hereby; and

        (c)        AS OF THE DATE OF ITS EXECUTION OF THIS AMENDMENT THERE ARE
NO CLAIMS, RIGHTS OF RECOUPMENT OR OFFSETS AGAINST OR DEFENSES OR COUNTERCLAIMS
TO ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS AND IN ACCORDANCE THEREWITH IT
WAIVES ANY AND ALL SUCH CLAIMS, OFFSETS, DEFENSES, RIGHTS OF RECOUPMENT OR
COUNTERCLAIMS, WHETHER KNOWN OR UNKNOWN, ARISING PRIOR TO THE DATE OF ITS
EXECUTION OF THIS AMENDMENT.

ARTICLE V

Miscellaneous

        Section 5.01 Survival of Representations and Warranties. All
representations and warranties made in this Amendment shall survive the
execution and delivery of this Amendment, and no investigation by the
Administrative Agent or any Bank or any closing shall affect the representations
and warranties or the right of the Administrative Agent and each Bank to rely
upon them.

        Section 5.02 Reference to Revolving Credit Agreement. Each of the Loan
Documents are hereby amended so that any reference in such Loan Documents to the
Revolving Credit Agreement shall mean a reference to the Revolving Credit
Agreement, as amended hereby.

        Section 5.03 Severability. Any provision of this Amendment held by a
court of competent jurisdiction to be invalid or unenforceable shall not impair
or invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

        Section 5.04 Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

        Section 5.05 Successors and Assigns. This Amendment is binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns, except neither Borrower nor any Guarantor may assign or transfer
any of its rights or obligations hereunder without the prior written consent of
the Banks.

--------------------------------------------------------------------------------

        Section 5.06 Counterpart. This Amendment may be executed in one or more
counterparts and on telecopy counterparts, each of which when so executed shall
be deemed to be an original, but all of which when taken together shall
constitute one and the same agreement.

        Section 5.07 Effect of Waiver. No consent or waiver, express or implied,
by the Administrative Agent or any bank to or for any breach of or deviation
from any covenant, condition, or duty by Borrower or any Guarantor shall be
deemed a consent or waiver to or of any other breach of the same or any other
covenant, condition, or duty.

        Section 5.08 Headings. The headings, captions, and arrangements used in
this Amendment are for convenience only and shall not affect the interpretation
of this Amendment.

        Section 5.09 Entire Agreement. THIS AMENDMENT EMBODIES THE FINAL, ENTIRE
AGREEMENT AMONG THE PARTIES HERETO AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS,
AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL,
RELATING TO THE SUBJECT MATTER OF THIS AMENDMENT, AND MAY NOT BE CONTRADICTED OR
VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR
DISCUSSIONS OF THE PARTIES HERETO.

        Executed as of the date first written above.

CAL-MAINE FOODS, INC.
  BY:  /S/ B. J. RAINES         B. J. Raines, Vice President
  COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. "RABOBANK INTERNATIONAL,"
NEW YORK BRANCH, as Administrative Agent and Bank
  BY:  /S/ Richard J. Beard         Richard J. Beard, Executive Director
  BY:  /S/ Brett Delfino         Brett Delfino, Executive Director
  FIRST SOUTH FARM CREDIT, ACA
  BY:  /S/ J. Andrew Mangialardi         J. Andrew Mangialardi, Vice President

--------------------------------------------------------------------------------

HARRIS TRUST AND SAVINGS BANK
  BY:  /S/ David J. Bechstein         J. David Bechstein, Vice President

--------------------------------------------------------------------------------


GUARANTOR CONSENT

        Each Guarantor: (i) consents and agrees to this Eighth Amendment to
Second Amended and Restated Revolving Credit Agreement; (ii) agrees that the
Intercreditor Agreement, the Amended Guaranty Agreement and the Consolidated
Security Agreement to which it is a party shall remain in full force and effect
and shall continue to be the legal, valid, and binding obligation of such
Guarantor enforceable against it in accordance with its terms; and (iii) agrees
and acknowledges that the obligations, indebtedness and liability secured or
guaranteed by the Amended Guaranty Agreement and the Consolidated Security
Agreement to which it is a party include the “Obligations” as defined in the
Second Amended and Restated Revolving Credit Agreement, as amended by this
Amendment.

GUARANTORS
  CAL-MAINE FARMS, INC. SOUTHERN EQUIPMENT DISTRIBUTORS, INC. SOUTH TEXAS
APPLICATORS, INC.
  By:  /S/ B. J. Raines         B. J. Raines, Vice President of each of the
        Foregoing companies
  CAL-MAINE PARTENRSHIP, LTD.
  By:  Cal-Maine Foods, Inc.         Its general partner
  By:  /S/ B. J. Raines         B. J. Raines, Vice President
  CMF OF KANSAS - LLC
  By:  Cal-Maine Foods, Inc.         Its managing partner
  By:  /S/ B. J. Raines         B. J. Raines, Vice President